Title: To Benjamin Franklin from Barbeu-Dubourg, 1 September 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
Paris 1er 7bre 1778
Je vous prie de me mander par la petite poste ce que valent a Boston quatre-mille piastres en papier; si on peut les placer sur les fonds publics des Etats unis, et quel interet on en pourroit tirer icy annuellement. Cela m’interesse beaucoup.
En 2e lieu, je vous prie, lorsque vous aurez occasion d’ecrire a M. Williams a Boston de vouloir lui recommander tres particulierement M. Jean Darcel actuellement en cette ville qui est mon bon, et fidele correspondant, homme plein de zele et d’activité, eleve de M. Breffaut que vous connoissez; je vous en serai fort obligé. Je compte que je vous l’avois deja recommandé l’année derniere, mais vous pouvez l’avoir oublié. Je suis de tout mon coeur, Mon cher Maitre, Votre tres humble et tres obeissant serviteur
Dubourg
 
Notation: M. du Bourg 1 sept. 1778
Addressed: A Monsieur / Monsieur Franklin / A Passy
